Name: Commission Regulation (EC) No 766/97 of 28 April 1997 amending Regulation (EEC) No 2251/92 on quality inspection of fresh fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  health;  technology and technical regulations;  consumption;  marketing
 Date Published: nan

 Avis juridique important|31997R0766Commission Regulation (EC) No 766/97 of 28 April 1997 amending Regulation (EEC) No 2251/92 on quality inspection of fresh fruit and vegetables Official Journal L 112 , 29/04/1997 P. 0010 - 0010COMMISSION REGULATION (EC) No 766/97 of 28 April 1997 amending Regulation (EEC) No 2251/92 on quality inspection of fresh fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Articles 7 and 10 thereof,Whereas Article 11 of Commission Regulation (EEC) No 2251/92 (2), as last amended by Regulation (EC) No 3148/94 (3), lays down that, in the case of imports from third countries, cases of non-compliance with Community quality standards must be notified to the Commission; whereas, at the moment, such notifications are sent to the Commission by telefax; whereas this means of transmission no longer meets the requirements of the system monitoring commercial quality; the IDES system should therefore be used as the sole means of notification to ensure a rapid transmission of documents and to allow for a statistical evaluation of the data notified;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 The following sub-paragraph is added to Article 11 (2) of Regulation (EEC) No 2251/92:'Notification to the Commission shall be done by the interactive data entry system known as "IDES".`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 September 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 297, 21. 11. 1996, p. 1.(2) OJ No L 219, 4. 8. 1992, p. 9.(3) OJ No L 332, 22. 12. 1994, p. 28.